               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


Rose E. Cantu,

                       Plaintiff,     Case No. 18-11409

v.                                    Judith E. Levy
                                      United States District Judge
Commissioner of Social Security,
                                      Mag. Judge David R. Grand
                       Defendant.

________________________________/

  OPINION AND ORDER GRANTING PLAINTIFF’S PETITION
        FOR ATTORNEY FEES UNDER THE EQUAL
             ACCESS TO JUSTICE ACT [30]

     Plaintiff Rose E. Cantu filed this action against the Commissioner

of Social Security challenging the Commissioner’s denial of her

application for Supplemental Security Income. (Dkt. 1.) On December 28,

2018, the Court received Magistrate Judge David R. Grand’s Report and

Recommendation recommending that Cantu’s motion for summary

judgment be granted in part to the extent it sought remand and denied

in part to the sought it seeks an award of benefits. (Dkt. 27.) The Court

agreed and adopted the Report and Recommendation in whole without

objection from the parties, remanding the case for further administrative
proceedings. (Dkt. 29.) Before the Court is Cantu’s motion for attorney

fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412.

(Dkt. 30) and Cantu’s supplemental brief as to the timeliness of her

petition.1 (Dkt. 32.) Cantu requests $6,282.57 for less than thirty hours

of attorney and less than eight hours of paralegal time. (Dkt. 30 at 8.)

     For a claimant to receive attorney fees under EAJA: “(1) she must

be a prevailing party; (2) the Government’s opposing position must have

been without substantial justification; and (3) there must be no special

circumstances that warrant denial of fees.” Riddle v. Comm’r of Soc. Sec.,

No. 17-10905, 2019 U.S. Dist. LEXIS 33408, slip op. at *2 (E.D. Mich.

Mar. 2, 2019) (citing Willis v. Sullivan, 931 F.2d 390, 401 (6th Cir. 1991));

Ratliff v. Comm’r of Soc. Sec., 465 F. App’x 459, 460 (6th Cir. 2012). The

application must also be filed within thirty days of a court’s final

judgment. See Townsend v. Soc. Sec. Admin., 486 F.3d 127, 129-30 (6th

Cir. 2007) (citing Comm’r, INS v. Jean, 496 U.S. 154, 158 (1990)). Only

reasonable attorney fees will be permitted. Glass v. Sec’y of Health &




     1  On May 15, 2019, the Court ordered supplemental briefing as to the
timeliness of the petition (Dkt. 31), and only Cantu responded.
                                     2
Human Servs., 822 F.2d 19, 21 (6th Cir. 1987). Cantu meets each of the

three conditions, and she requests reasonable attorney fees.

      First, because the Court remanded for further agency action

pursuant to sentence four of § 405(g), she is a prevailing party. Shalala

v. Schaefer, 509 U.S. 292, 301–02 (1993).

      Second, the government’s position, which includes “the action . . .

by the agency upon which the civil action is based,” § 2414(d)(2)(D), was

without substantial justification. “[T]he relevant inquiry concerning the

government’s position was whether it was reasonable for the

Commissioner to defend the ALJ’s decision to deny benefits.” Ratliff, 465

F. App’x at 460. A position is substantially justified if it is justified “to a

degree that could satisfy a reasonable person” because it had a

“reasonable basis in both law and fact.” Pierce v. Underwood, 487 U.S.

552, 553 (1988). The burden to show that the government’s position was

substantially justified rests with the government. Delong v. Comm’r of

Soc. Sec. Admin., 748 F.3d 723, 725–26 (6th Cir. 2014) (citing

Scarborough v. Principi, 541 U.S. 401, 414–15 (2004)). The government

did not respond to Cantu’s application for fees, and it has not met its

burden. Jeter v. Comm’r of Soc. Sec., No. 1:18-cv-465, 2019 U.S. Dist.


                                      3
LEXIS 36755, slip op. at *3 (W.D. Mich. Feb. 5, 2019) (summarily finding

the second factor was met where the government did not respond to the

application for fees) (citing Scarborough, 541 U.S. at 414); see, e.g.,

Dufresne v. Colvin, No. 5:12-cv-49, 2014 U.S. Dist. LEXIS 62191, at *5

(N.D.N.Y. May 6, 20140 (“[A]s the instant motion is unopposed by

Defendant, lack of substantial justification is therefore ‘impliedly

admitted.’” (quoting Livingston v. Sec’y of Health & Human Servs., No.

CIV-87-622E, 1989 U.S. Dist. LEXIS 19249, at *1 (W.D.N.Y. Oct. 13,

1989))).

     Even if the government had responded to Cantu’s motion, it could

not have shown that its position was substantially justified. The ALJ’s

decision lacked legal and factual support where the ALJ generally

discounted the examining physician’s opinion, but gave great weight to

other conclusions from the same physician. The Magistrate Judge’s

Report and Recommendation perfectly captures this strange result,

     the ALJ concluded, in relevant part, that Cantu retains the
     mental RFC to understand, carry out, and remember simple
     instructions and make simple work-related decisions;
     frequently interact with supervisors, coworkers, and the
     public; and occasionally deal with changes in a routine work
     setting; but would be off-task 10% of the workday. (Tr. 25). In
     her motion for summary judgment, Cantu argues that the
     ALJ’s mental RFC finding is not supported by substantial
                                   4
evidence. (Doc. #21 at 16–20). For the reasons set forth below,
the Court agrees.

       The record contains no treating physician opinion as to
Cantu’s mental limitations. However, on August 26, 2015,
Cantu underwent a consultative psychological examination
with Donovan Royal, Psy.D., L.P. (Tr. 305-08). At that time,
Cantu denied receiving outpatient mental health treatment,
indicating that her primary care physician was prescribing
Klonopin for her anxiety and depression. (Tr. 305). She
reported living with her boyfriend and their two children, but
indicated “she does not have any friends that she socializes
with” because “she is fearful and does not like to leave her
home.” (Tr. 306). On mental status examination, she was
oriented to person and place but was unable to denote time.
(Tr. 307). She could repeat four digits forward and two
backward and could recall two of three objects after three
minutes, but she named World War I, World War II, 9/11, and
the Vietnam War as current events. (Id.). She was able to
perform some (but not all) simple calculations by using her
fingers, but declined to even attempt serial 3s or serial 7s.
(Id.). Dr. Royal diagnosed Cantu with adjustment disorder
with mixed anxiety and depressed mood. In his Medical
Source Statement, Dr. Royal opined as follows:

     [Cantu] indicated she feels “frightened and
     overwhelmed.” She does not like to drive or be
     around people and prefers to stay within her
     residence. Her ego strength appears to be poor.
     Her cognitive skills were characterized by being
     oriented to place and person. Short-term memory
     and computational skills were also poorly
     exhibited. Her reasoning was concrete. Her
     feelings of persecution of being talked about and
     that someone is after her seems to cause her
     anxiety. These personality traits would suggest
     that she would have a difficult time attending or
     completing work efficiently. Based on the
                              5
      claimant’s presentation during today’s Mental
      Status Evaluation, as well as, a lack of
      psychotherapeutic treatment beyond medication,
      it would suggest the prognosis for improved
      psychological and adaptive functioning to be
      limited.

(Tr. 308).

      The ALJ considered Dr. Royal’s opinion, giving it
“partial weight overall.” (Tr. 29). Specifically, the ALJ stated:
“In terms of Dr. Royal’s opinion that [Cantu] would have
difficulty attending and completing work efficiently, his
opinion is given great weight because it is supported by the
record.” (Id.). However, the ALJ gave “little weight” to Dr.
Royal’s conclusion that Cantu has a “limited prognosis for
improved functioning” because (1) it was inconsistent with the
observation that she did not present for mental health
treatment; (2) Cantu exhibited “normal memory” and “was
able to perform simple calculations”; (3) Cantu did not treat
with a mental health provider; and (4) “her treating clinician
noted normal mental status in multiple examinations[.]” (Id.).
Additionally, the ALJ discounted this aspect of Dr. Royal’s
opinion because it was inconsistent with Cantu’s “self-
reported activity level.” (Id.).

      To begin with, the ALJ was required to evaluate every
medical opinion of record – including that of Dr. Royal, the
consultative examiner – and, to the extent he rejected any of
them, set forth a valid basis for doing so. See 20 C.F.R. §
416.927(c). . . . Regardless, however, “the ALJ’s decision still
must say enough to allow the appellate court to trace the path
of his reasoning.” Stacey v. Comm’r of Soc. Sec., 451 F. App’x
517, 519 (6th Cir. 2011) (internal quotation marks omitted).
See also Soc. Sec. Rul. 06-03p, 2006 WL 2329939, at *6 (Aug.
9, 2006) (ALJ required to explain weight given to non-treating
source opinion and “otherwise ensure that the discussion of
the evidence in the determination or decision allows a
                               6
claimant or subsequent reviewer to follow [his] reasoning
….”). As described more fully below, the Court simply
cannot grasp the ALJ’s reasoning for discounting Dr.
Royal’s opinion because the reasons he articulated for
doing so simply do not find support in the record

      First, it is not clear how the ALJ’s decision to give “great
weight” to Dr. Royal’s opinion that Cantu “would have a
difficult time attending or completing work efficiently”
squares with his conclusion that she has the RFC to perform
a reduced range of simple, light work on a full-time basis.
Indeed, these two findings seem incongruous. The
Commissioner argues that because Dr. Royal’s statement
about Cantu’s difficulty attending or completing tasks was
“not quantified,” it “fell to the ALJ to translate it into concrete
functional terms” and that the ALJ’s “10% off-task allowance
reasonably reflects Dr. Royal’s vague opinion ….” (Doc. #22 at
18, 19). The problem, however, is that the ALJ has provided
no guidance whatsoever as to how he arrived at the 10% off
task allowance, or in what way he believes that restriction to
be consistent with Dr. Royal’s findings and opinions. A gap in
logic of this nature simply cannot be overlooked. See Rapp v.
Colvin, 2015 WL 1268327, at *6 (W.D. Wisc. Mar. 19, 2015)
(“given the ALJ’s silence and the minimal record, it cannot be
said that [the plaintiff] was any more or less likely to be off-
task 10% of the day than being off-task for 50% of the day”).

      Similarly, the ALJ’s decision to give little weight to Dr.
Royal’s “limited prognosis” is not supported by the evidence.
For example, the ALJ discounts this aspect of Dr. Royal’s
opinion, in part, because it is “inconsistent with Dr. Royal’s
observation that [Cantu] did not present for treatment with a
mental health provider.” (Tr. 29). The Court sees no such
inconsistency, however; indeed, when opining as to Cantu’s
prognosis, Dr. Royal clearly took into account the fact that she
had a “lack of psychotherapeutic treatment beyond
medication[.]” (Tr. 308). The ALJ also discounted Dr. Royal’s
opinion as inconsistent with the fact that Cantu exhibited
                                7
“normal memory” and “was able to perform simple
calculations” at the consultative examination. (Tr. 29). But,
Dr. Royal observed just the opposite, noting that Cantu’s
“[s]hort-term memory and computational skills were also
poorly exhibited.” (Tr. 308). Finally, the ALJ discounted Dr.
Royal’s opinion that Cantu has a limited prognosis for
improved functioning because “her treating clinician noted
normal mental status in multiple examinations[.]” (Tr. 29). It
is true that, on several occasions, Cantu’s primary care
physician noted that she was fully oriented, with normal mood
and affect. (E.g., Tr. 523, 527, 531, 535, 539, 543, 550). At each
of these visits, however, Cantu’s diagnoses included anxiety
and depression, and her psychiatric medications (including
Xanax and amitriptyline) were renewed. (E.g., Tr. 523, 527,
531, 539, 544, 551). Moreover, on at least two of these
occasions, Cantu’s appearance was described as “abnormal,”
and at one visit it was noted that she “smells of feces, smells
of urine, disheveled clothing, unkempt appearance, appears
tired and acutely exhausted.” (Tr. 539, 550).

      The ALJ also partially discounted Dr. Royal’s opinion
because Cantu’s “self-reported activity level demonstrates
less severity” than his prognosis implies. (Tr. 29). In this
respect, the ALJ pointed out that, in her Function Report,
Cantu indicated that she could attend to her own personal
care, prepare simple meals, do light cleaning, and care for her
children. (Tr. 30 (citing Tr. 183-90)). But, even taking Cantu’s
self-reports as true in these respects, there is other significant
evidence to the contrary in the record. For example, Cantu
indicated that all of her cooking is done in a “few min[utes]”
by heating up “microwave dinners.” (Tr. 185, 193).
Particularly coupled with the other issues discussed above,
Cantu’s ability to heat a frozen dinner in the microwave would
hardly seem to suggest that Dr. Royal overstated her mental
limitations. And, although Cantu claimed she could manage
her own personal hygiene, the objective evidence
demonstrates the opposite, as at many hospital and doctor’s
visits, her hygiene was described as poor. (Tr. 262 (“[v]ery
                                8
     unkempt female”; “hair is greasy, she smells of body odor, her
     feet are black with dirt”), 324 (poor hygiene, poor dentition),
     507 (unkempt), 539 (“smells of feces, smells of urine,
     disheveled clothing, unkempt appearance, appears tired and
     acutely exhausted”)). Overall, then, the ALJ’s stated reasons
     for partially discounting Dr. Royal’s opinion do not find
     support in the record.

          Given the existence of all of this evidence, the Court
     simply cannot find that substantial evidence supports the
     ALJ’s decision to discount the opinion of Dr. Royal. And,
     where Dr. Royal was the only examining physician to opine as
     to Cantu’s mental limitations, the Court concludes that the
     ALJ’s [legal] error in this respect requires remand.

(Dkt. 27 at 7–13 (emphasis added).) For these reasons, the government’s

position was not substantially justified.

     The other conditions for payment of EAJA fees are met. There is no

special circumstance that warrants the denial of fees that the Court can

see, nor has the government supplied one. And Cantu filed the action

within thirty days after the sixty-day period of appeal of the Court’s

decision ended. Melkonyan v. Sullivan, 501 U.S. 89, 102 (1991) (citing §

2412(d)(1)(B), (d)(2)(G)) (explaining that final judgments are those that

are no longer appealable); Brokaw v. Comm’r of Soc. Sec., No. 15-CV-

13914, 2018 WL 2181083, slip op. at *1 (E.D. Mich. Feb. 5, 2018) (noting

that the period of appeal for district court decisions to the Sixth Circuit

is sixty days). The Court entered its final judgment on January 29, 2019
                                    9
(Dkt. 29), the sixty-day period to appeal elapsed on March 30, 2019, and

April 29, 2019 marked the end of the period to file an EAJA petition.

Cantu filed her petition on April 24, 2019. (Dkt. 30.)

     Finally, the fees are reasonable. The Sixth Circuit determines the

reasonableness of fees using the “lodestar” approach, which is a “rate-

times-hours method of calculation.” Glass, 822 F.2d at 21. An hourly rate

over $125 may be justifiable based on the cost of living or another special

factor, “such as the limited availability of qualified attorneys for the

proceedings involved.” § 2412(d)(2)(A). The prevailing party has the

burden of producing evidence “that the requested rates are in line with

those prevailing in the community for similar services by lawyers of

reasonably comparable skill, experience, and reputation.” Bryant v.

Comm’r of Soc. Sec., 578 F.3d 443, 450 (6th Cir. 2009) (quoting Blum v.

Stenson, 465 U.S. 886, 895 n.11, 898 (1984)). The Consumer Price Index

alone is insufficient. Miller v. Comm’r of Soc. Sec., 346 F. Supp. 3d 1018,

1029 (E.D. Mich. 2018), adopting report and recommendation, No. 13-

11748, 2018 U.S. Dist. LEXIS 174046 (E.D. Mich. Oct. 10, 218). Affidavits

can provide additional support for the requested rate, Bryant, 578 F.3d

at 450, as can attorney qualifications, see Miller, 346 F. Supp. 3d at 1029.


                                    10
And hourly rates may encompass the work of paralegals. Missouri v.

Jenkins by Agyei, 491 U.S. 274, 285 (1989). In a Social Security appeal,

“a reasonable expenditure of time for the representation of a party” is

between “fifteen to thirty hours.” Jeter, 2019 U.S. Dist. LEXIS 36755, slip

op. at *3–4.

     Cantu has provided appropriate evidence to support the hourly rate

and number of hours requested in her EAJA petition. She requests

$191.88 per hour for attorney work performed in 2018 and $192.13 for

the attorney work performed in 2019 (Dkt. 30 at 4), and $100 per hour

for paralegal work. (Id. at 6.) She cites cost of living adjustments and

provides the applicable Consumer Price Index for the region (Dkt. 30-2),

as well as affidavits explaining that few attorneys are willing to take

these cases without a cost of living adjustment and the rates the

attorneys normally charge in this area, as well as what they charge for

the assistance of their paralegals. (Dkt. 30-4.) Cantu provides data

comparable to the Consumer Price Index for paralegals’ compensation

and billings rates. (Dkt. 30-6.) She even cites to the government’s own

rates of compensation for law clerks. (Dkt. 30 at 7.) She also includes the

qualifications of her attorneys and their paralegals. (Dkt. 30-5.)


                                    11
     As to the total number of hours, Cantu similarly prevails. She seeks

less than thirty attorney hours and less than eight hours of paralegal

time. (Dkt. 30 at 9.) She provides adequate documentation of these hours.

(Dkt. 30-3.)

     In sum, the Court finds that Cantu is entitled to attorney fees under

EAJA and her request for $6,282.57 is reasonable. Notably, the

government does not object. Accordingly, Cantu’s petition for attorney

fees (Dkt. 30) is GRANTED.

     IT IS SO ORDERED.

Dated: May 31, 2019                     s/Judith E. Levy
Ann Arbor, Michigan                     JUDITH E. LEVY
                                        United States District Judge


                    CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on May 31, 2019.
                                        s/Shawna Burns
                                        SHAWNA BURNS
                                        Case Manager




                                   12
